DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered. 

Claim Status
	The amendment of 07/06/2021 has been entered. Claims 1, 3-4, 6-18, 22, and 25-35 are pending in this US patent application. Claims 5-15 and 19-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2018.


Withdrawn Rejections
	All rejections of claims 2 and 23-24 set forth in the previous Office action are withdrawn in light of the amendment of 07/06/2021, which cancelled these claims.
The rejection of the claims under 35 U.S.C. 112(b) as set forth in the previous Office action is withdrawn in light of the amendment of 07/06/2021, which cancelled claims 23-24.
	The rejections of the claims under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Russ and under 35 U.S.C. 103 as being unpatentable over Russ in view of Anderson are withdrawn in light of the amendment of 07/06/2021, which amended claim 1 to recite a ratio of about 1:1 between the two cell types. As these rejections have been withdrawn, Applicant’s arguments regarding them in the remarks of 07/06/2021 are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 16, 18, 22, and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2014/0212395 filed by Hornstein et al., published 07/31/2014, in view of Bassi et al., Diabetes 61: 2534-2545 (2012), and Russ et al., PLoS ONE 6(9): e25566 (2011) (cited on the third-party IDS filed 09/18/2018).


After being obtained, the cells are typically cultured and may be grown in a serum-free medium (page 7, paragraph 0099). The dedifferentiated beta cells can be induced pluripotent stem cells generated from beta cells (page 7, paragraph 0088), and the generation of iPSCs involves genetic manipulation of somatic cells (page 6, paragraph 0085). The growth media for the cells can include specific factors to support the expansion of or prevent the apoptosis of beta cells (page 7, paragraph 0099).

However, Hornstein does not disclose the inclusion of MSCs in the dedifferentiated beta cell composition, that the cell composition is a cluster of a particular size, the source of the MSCs, the dispersion of the MSCs in the cluster, or the particular ratios of stem cells to beta cells recited in instant claims 1, 22, 26, and 28.

Bassi teaches that MSCs regulate the immune and inflammatory responses, thereby providing therapeutic potential for immune intervention in several autoimmune diseases, including type 1 diabetes (see entire document, including page 2541, right column, paragraph 2). The administration of adipose-derived MSCs obtained from mice to subjects with induced type 1 diabetes resulted in a reduction in fasting blood glucose levels, an improvement in the IGTT, and higher levels of insulin, as well as the indication of the maintenance of functional beta cells and higher levels of hormones that contribute to the amelioration of type 1 diabetes (page 2543, left column, paragraph 3; see also page 2535, left column, paragraph 3). Adipose-derived MSCs are attractive candidates for T1D treatment because of their immune regulatory effects (page 2544, left column, paragraph 2; cf. claims 1, 22, 25, and 27; the Examiner notes that adipose-derived MSCs are “adipose stem cells”). Allogeneic and syngeneic bone marrow-derived MSCs have also been used in the prevention or reversion of autoimmune diabetes (page 2534, right column, paragraph 2; cf. claims 27 and 34-35).

Russ teaches that the expansion of islet beta cells in vitro results from the dedifferentiation of beta cells through the epithelial-mesenchymal transition (see entire 

While Hornstein does not disclose the inclusion of adipose-derived MSCs in the composition comprising dedifferentiated beta cells, it would have been obvious to one of ordinary skill in the art to make such a composition based on the disclosure of Hornstein because Hornstein teaches that both dedifferentiated beta cells are useful for treating type 1 diabetes and that pharmaceutical compositions for administration to organisms for the treatment of medical conditions associated with insulin deficiency can include one or more of the active ingredients described in the teachings of Hornstein. In addition, Bassi teaches that adipose-derived MSCs are attractive candidates for T1D treatment because of their immune regulatory effects and had numerous beneficial effects on subjects with type 1 diabetes.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the dedifferentiated beta cells of Hornstein and the adipose-derived MSCs of Bassi for their known benefit because each is well known in the art for the treatment of type 1 diabetes. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943). Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill in the art having the above cited references.
While Hornstein and Bassi do not teach that the composition comprising dedifferentiated islet cells and MSCs includes cell clusters, it would have been obvious to one of ordinary skill in the art to produce such clusters because Hornstein teaches that precursor beta cells for use in the invention, which can include dedifferentiated islet cells, are expanded in culture and may be grown in a serum-free medium. Russ teaches that culturing dedifferentiated islet cells in serum-free medium results in the formation of cell clusters. Adding MSCs, as taught by Bassi, to dedifferentiated islet cell clusters produced by the culture of the islet cells in serum-free medium as taught by Hornstein and Russ would intrinsically result in the physical contact of the MSCs and the islet cell 
While Hornstein, Bassi, and Russ do not teach a ratio of dedifferentiated beta cells to adipose-derived MSCs such as those recited in instant claims 1, 26, and 28 or the cell numbers required to provide clusters of the sizes recited in instant claims 29-32, the claimed ratios and cell numbers would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of dedifferentiated beta cells and adipose-derived MSCs because the concentrations of cells in a composition administered for medical treatment is an art-recognized, result-effective variable known to affect the efficacy of the treatment, which would have been optimized in the pharmaceutical art to provide maximum therapeutic 
While Hornstein, Bassi, and Russ do not explicitly teach that the MSCs in the composition comprising clusters of dedifferentiated islet cells and MSCs rendered obvious by their teachings are bone marrow-derived MSCs as recited in instant claims 27 and 34-35, it would have been obvious to one of ordinary skill in the art to use bone marrow-derived MSCs in the composition because Bassi teaches that allogeneic and syngeneic bone marrow-derived MSCs have also been used in the prevention or reversion of autoimmune diabetes. One of ordinary skill in the art would have a reasonable expectation that using the bone marrow-derived MSCs discussed by Bassi in the composition rendered obvious by Hornstein, Bassi, and Russ would successfully result in the production of a composition for the treatment of type 1 diabetes.
	Therefore, claims 1, 3-4, 16, 18, 22, and 25-35 are rendered obvious by Hornstein in view of Bassi and Russ and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 16, 18, 22, 27-30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 and 14 of copending Application No. 16/646112 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘112 recite methods of making Neo-Islet compositions comprising dedifferentiated islet cells and mesenchymal or adipose stem cells that can be encapsulated in a hydrogel and the compositions themselves. While the size of the Neo-Islets is not disclosed, the sizes recited in instant claims 29, 30, and 32 would be .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Hornstein in view of Bassi and Russ. Applicant states that, if the cells are the same, there can be no ratio describing the relationship of the two populations (remarks, pages 11-12). This argument has been fully considered but has not been found persuasive because the Examiner’s rejection over Hornstein in view of Bassi and Russ does not make the argument that dedifferentiated islet cells and mesenchymal stem cells are the same, either above or in the previous Office action.

Applicant states that the amended claims recite that the cells are part of cell clusters and that the Office has identified no portion of the references that teaches cell clusters. Applicant states that cell clusters do not spontaneously arise by coculture of the recited cell types but, rather, the cells must be seeded in specific ratios and plated under specific conditions to produce the clusters as presently claimed (remarks, page 12). This argument has been fully considered but has not been found persuasive.
As discussed above and in the previous Office action, the Russ reference teaches that culturing dedifferentiated islet cells does result in cell cluster formation, 

Applicant states that the cited references do not teach that the ratio of MSCs to islet cells was a variable that achieves a recognized result, and so optimizing it cannot be characterized as routine experimentation (remarks, page 12). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of dedifferentiated beta cells and adipose-derived MSCs because the concentrations of cells in a composition administered for medical treatment is an art-recognized, result-effective variable known to affect the efficacy of the treatment, which would have been optimized in the pharmaceutical art to provide maximum therapeutic effect. Any composition containing dedifferentiated beta cells and adipose-derived MSCs at a particular concentration has a particular ratio between the cells. Accordingly, optimizing the concentrations of the cells intrinsically optimizes the ratio between the cell concentrations.

Applicant states that the claimed compositions embody the unexpected result of not eliciting a FACS detectable IgG response when transplanted into a mammalian type 1 diabetes subject (remarks, page 13). This argument has been fully considered but has not been found persuasive.


Applicant states that there would be no reasonable expectation of success in forming the recited cell clusters. Applicant states that one of ordinary skill in the art would not have been motivated to combine the references to arrive at the recited cell clusters (remarks, pages 13-14). This argument has been fully considered but has not been found persuasive because, as discussed above, Russ clearly teaches that dedifferentiated islet cells form cell clusters when cultured. In addition, as discussed above, the term “cell cluster” is broad and refers to any group of cells that are in contact with one another, not only the highly specific Neo-Islet compositions recited in Applicant’s specification. The Examiner further notes that a showing that the cells would function better when combined in a cell cluster or that any new properties would be gained through combination in a cluster is not required for a showing of prima facie obviousness.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                             
11/16/2021